Title: From John Adams to Richard Rush, 31 October 1814
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy Octr 31 1814

Your Letter of the 23 has given me as much gaiety as all the fine Weather of the month
Mr Dallase’s Anecdotes, as you repeat them, have Sense and points, Characteristic of Personages on whom the fortunes of Mankind depend: and not only merit Attention at present, but will be remarked by posterity.
It gives me great pleasure, that Mr Dallas Speaks kindly of John Quincy; who however, I hope has not been too forward, nor too assuming. I tremble for him. The haughty tone of the British Ambassadors and the extravagant insolence of their demands must have been a Severe trial of his patience. I hope his Philosophy held out the Siege. Oh! how glad I am, that I was not in his place. I am very much afraid that I Should have been very imprudent. I Should have been tempted to Say “War! War! War! interminable, or eternal, rather than any such terms.” I cannot reason upon these Claims: to argue against them, Rush, would be to respect them.
One of the Best Things Erskine ever Said in his Life, is that which Mr Dallas relates. I have heard Some of his Speeches and read all that have been printed. Almost a Cicero in Eloquence inferiour in Phylosophy, and fame, but perfectly equal in Vanity.
What may be the Opinion of J.Q. I know not: but I perfectly agree with Mr Dallas and the French Ambassador, “that France will be at War very Soon for Belgium,” and not for Belgium only.
In answer to your Question whether J.Q. ever talks of returning, I enclose a letter of th of May, which I pray to return to me. But how can he return I know not. For myself I wish he would return, tho’ at the risque of being captured by the Enemy and waiting in the tower till exchanged as a Prisoner of War.
What New England will Say, I know not. At present She is under the Dominion of the Town of Boston, which always was and will be in Opposition to Govt. if Cabot was President, King Vice Gore Sec. State, Otis Sec. Treasury, Quincy Sec. War, Loyd Sec. Navy and John Lowell Attorney General it would not be Six Months before Boston would be in Opposition.
Ground no hopes on any old Opposition in England; Oppositions there are all hollow.
Suis Viribus confisus, annuente Deo must be our motto.
Reverence to your Mother, Salutations to your Lady, and a civil reception to Mr Edward Everett to whom I have a line to you /  from


John AdamsDear Sir
I inclose a press coppy of a Letter, tho an old date, it will show his Mr. A’s desire to return home—All his late Letters expresses the same wish. in one of his last he says he has written to request that a Letter of recall may be sent him—you will find in the press coppy his sentiments respecting his Colleagues
With sentiments of Friendship / I Subscribe
A Adams